 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   JOHNNY PHOUTHACHACK,                            Case No. 1:20-cv-01812-BAM
10                     Plaintiff,                    ORDER GRANTING STIPULATION TO
                                                     EXTEND DEADLINE TO COMPLETE
11          v.                                       VOLUNTARY DISPUTE RESOLUTION
                                                     PROGRAM
12   WILMINGTON SAVINGS FUND
     SOCIETY, FSB, et al.,                           (Doc. 27)
13
                       Defendants.
14

15

16          Pending before the Court is the stipulation of Plaintiff Johnny Phouthachack and

17   Defendants Wilmington Savings Fund Society, FSB, and Franklin Credit Management

18   Corporation to extend their deadline to complete the Voluntary Dispute Resolution Program

19   (“VDRP”) until September 15, 2021. (Doc. 27.) According to the stipulation, the parties are still

20   conducting discovery and have agreed to a tentative date to conduct the VDRP session on August

21   24, 2021. The August 24, 2021 date is beyond the deadline established by Local Rule 271(j)(1).

22          Having considered the stipulation, and good cause appearing, the parties shall complete

23   VDRP no later than September 15, 2021. The parties shall notify the Court within thirty (30)

24   days of completing VDRP.
     IT IS SO ORDERED.
25

26      Dated:    July 7, 2021                               /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                     1
